Citation Nr: 1122482	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-44 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Merkel cell carcinoma of the right thigh.

2.  Entitlement to service connection for residuals of surgical resection of the sentinel lymph node, right groin, claimed as secondary to Merkel cell carcinoma of the right thigh.

3.  Entitlement to service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma of the left chest, upper and lower back, right shoulder, right neck, and right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, Ms. W.P.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to August 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Jackson, Mississippi, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for Merkel cell carcinoma of the right thigh, residuals of surgical resection of the sentinel lymph node, right groin (claimed as secondary to Merkel cell carcinoma of the right thigh), and skin cancer (to include basal cell carcinoma and squamous cell carcinoma) of the left chest, upper and lower back, right shoulder, right neck, and right ear.  Although the initial adjudication of this service connection claim was conducted by the Jackson, Mississippi, VA Regional Office, the agency of original jurisdiction is the St. Paul, Minnesota, VA Regional Office (RO).

In May 2011, the Veteran, accompanied by his representative and daughter, appeared at the RO to submit oral testimony and evidence in support of his appeal before the undersigned Veterans Law Judge in Washington, DC, via a videoconference hearing.  A transcript of this hearing and the evidence submitted (accompanied by a waiver of first review by the agency of original jurisdiction) has been associated with the Veteran's claims file for the Board's consideration.  At the hearing, the Veteran indicated that he wished his claims to include service connection for skin cancer of the nose and not just of the right neck, but the neck more generally.  The RO has not considered the claim for service connection for skin cancer of these areas, and the matter is referred to the RO for action deemed appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran was exposed to ultraviolet tropical sunlight without protection while serving in the Pacific Theater of Operations during World War II.  

2.  Merkel cell carcinoma of the right thigh was caused by the Veteran's unprotected over-exposure to ultraviolet sunlight during active military service.

3.  Surgical resection of the Veteran's sentinel lymph node, right groin, for biopsy, was performed in August 2005, pursuant to treatment of his Merkel cell carcinoma of the right thigh.

4.  Skin cancer, to include basal cell carcinoma and squamous cell carcinoma of the left chest, upper and lower back, right shoulder, right neck, and right ear, was caused by the Veteran's unprotected over-exposure to ultraviolet sunlight during active military service.


CONCLUSIONS OF LAW

1.  Merkel cell carcinoma of the right thigh was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  Residuals of an August 2005 surgical resection of the sentinel lymph node, right groin, are proximately related to Merkel cell carcinoma of the right thigh.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2010).

3.  Skin cancer, to include basal cell carcinoma and squamous cell carcinoma of the left chest, upper and lower back, right shoulder, right neck, and right ear, was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be further discussed below, the Veteran's claims of entitlement to service connection for Merkel cell carcinoma of the right thigh, residuals of surgical resection of the sentinel lymph node of the right groin, and skin cancer of the left chest, upper and lower back, right shoulder, right neck, and right ear are being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning these particular matters on appeal.  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2010).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2010)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of skin irritation or sunburn in service will permit service connection for chronic skin carcinoma, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

When a veteran seeks service connection for a disability, VA is required to analyze and evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records; the official history of each organization in which the veteran served; the veteran's military records; and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).    

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

As relevant, the appellant's service records indicate that he is a World War II veteran who served in the United States Marine Corps in the Pacific Theater of Operations.  He participated in the American military occupation of Japan in the immediate aftermath of its surrender to the Allies.  The Veteran and his adult children have presented oral and written statements that attest, in pertinent part, that the Veteran is a fair-skinned person of northwestern European ethnicity from the American Midwest who, prior to and since his military service, had never been exposed to direct ultraviolet sunlight of the intensity and frequency than that which he encountered during his deployment to the tropics of the equatorial Pacific and mainland Japan.  He further stated that he did not use sunblock during his exposure to sunlight in service and that during the two-month duration troopship voyage to and from his Pacific deployment, in order to avoid the cramped and crowded berthing conditions below decks, he frequently volunteered for and participated in duties that would keep him topside on the upper deck, where he was constantly exposed to the intense tropical sun, often times clad in nothing more than a pair of short pants.  The Veteran indicated that he did sustain sunburn and topical damage to his skin during active duty as a result of this exposure.  The Veteran's post-service career was in carpentry, but he denied having significant bodily exposure to sunlight while pursuing this vocation and also stated that he wore long-sleeved shirts and long pants, even during sunny days and warm temperatures, to protect himself from wood splinters encountered on the job.

Although the Veteran's service treatment records are incomplete, the available records do not indicate treatment for any skin problems or diagnoses of chronic skin disorders during active duty.  Post-service medical records do not indicate onset of a chronic skin disorder, cancer, or pre-cancerous skin lesion manifested to a compensably disabling degree within one year following separation from active duty.  

Private medical records associated with the Veteran's claims file establish diagnoses of Merkel cell carcinoma of the right thigh in 2005.  In August 2005, he underwent a surgical resection of the sentinel lymph nodes of his right groin for tissue biopsy, pursuant to his treatment for Merkel cell carcinoma of the right thigh.  Biopsy of the resected lymph node tissue was negative for tumors.  The Veteran's private medical records also establish current diagnoses of, and treatment for basal cell carcinoma and squamous cell carcinoma associated with skin cancer of his left chest, upper and lower back, right shoulder, right neck, and right ear.

As relevant, in a letter dated March 2011, the Veteran's private physician, Matthew J. Larson, M.D., presented his credentials as a Fellow of The American Academy of Dermatology and a Diplomate of The American Board of Dermatology, and the following opinion regarding the etiology of the Veteran's multiple cutaneous carcinomas:

[The Veteran] has been under my care for his cutaneous cancers which include multiple basal cell carcinoma, squamous cell carcinoma, and a merkel cell carcinoma.  These types of cutaneous cancers can be initiated by past [ultraviolet] exposure and damage.  It is likely that his service in the south pacific and Japan increased his risk and potentially caused his sun damage at a very young age.  We believe early sun exposure and sun burns in early life are related to causing future skin cancers.  This is a very common occurrence in veterans who have served in tropical warm climates.

The Board has considered the evidence discussed above and finds the Veteran's account of having prolonged and unprotected exposure to direct tropical sunlight during his military service in the Pacific and thereafter only minimal and protected bodily exposure to direct sunlight in his post-service career as a carpenter to be within his competence to attest and to be credible for the factual events that his account purports to have occurred.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Have conceded these facts, the March 2011 nexus opinion of the Veteran's private physician, Dr. Larson, is probative clinical evidence of an etiological link between the Veteran's multiple skin cancers and his sun exposure during military service.  Thusly, resolving any doubt in this regard in favor of the Veteran, service connection for Merkel cell carcinoma of the right thigh and skin cancer (i.e., basal cell carcinoma and squamous cell carcinoma) of the left chest, upper and lower back, right shoulder, right neck, and right ear is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With regard to the claim for VA compensation for residuals of an August 2005 surgical resection of the Veteran's sentinel lymph node of his right groin, although the postoperative pathology report indicates that no cancerous tumor was detected on biopsy of the excised lymph node tissue, because the clinical reason for this procedure involved treatment of the Veteran's service-connected Merkel cell carcinoma of his right thigh, the removal of the lymph node from the right groin is thus proximately related to the service-connected cancer and therefore service connection on a secondary basis is warranted.  38 C.F.R. § 3.310(a).

The Board notes that the RO considered the Veteran's claims on the basis of the disabilities reportedly resulting from exposure to ionizing radiation.  As the evidence of record presents a basis for a complete grant of the benefits sought on another basis, there is no prejudice to the Veteran by the Board considering the claims on the merits at this time.


ORDER

Service connection for Merkel cell carcinoma of the right thigh is granted.

Service connection for residuals of surgical resection of the sentinel lymph node, right groin, is granted.

Service connection for skin cancer, to include basal cell carcinoma and squamous cell carcinoma of the left chest, upper and lower back, right shoulder, right neck, and right ear is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


